Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions.

Specification
The disclosure is objected to because of the following informalities: on page 1, line 10, the specification has a minor typographical error, where “Figure 1 illustrates a traditional the based rendering system” should be amended to read --Figure 1 illustrates a traditional tile based rendering system--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:

“a first transform unit configured to…;”
“a tiling unit configured to…;”
“a tiled parameter fetch unit configured to…;”
“an untransformed geometry fetch unit configured to…;”
“a second transform unit configured to…;” and
“a hidden surface removal unit configured to…”
	In claim 3:	“a cache control unit configured to…”
	In claim 5:	“a culling unit configured to…”
	In claim 9:	“a transformed parameter fetch unit configured to…”
	In claim 10:	“a third transform unit configured to…”
	In claim 12:	“a texturing and shading unit configured to…”
	In claim 13:	“an alpha processing unit configured to…”
	In claim 14:	“a pixel processing unit configured to…”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows the following structure corresponding to the claim limitations: Page 2, lines 14-20 of the specification indicate that a typical system comprises a graphics processing unit accessing memory that stores the data to be processed. Accordingly, the corresponding structure for the claimed functional units is interpreted as comprising one or more graphics processing units performing the claimed functions by retrieving data stored in memory.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 8,368,691.  Regarding independent claim 1 of the instant application, although the conflicting limitations are not identical, they are not patentably distinct because they are generic to all that is recited in patent claim 6; that is, claim 1 of the instant application is anticipated by patent claim 6 because it contains all the limitations of instant application claim 1, which is therefore an obvious variant thereof.
An illustration of the claim correspondence is as follows:
U.S. Patent No. 8,368,691
Instant Application
6. A tile based rendering system with reduced parameter memory comprising:
a geometry processing section comprising means for retrieving untransformed position data from stored untransformed static geometry data in a 
position data to screen space; and means for compiling for screen
space position data a list of corresponding pointers to the static geometry data in the memory from which the position data was
retrieved for each of a plurality of rectangular areas; and a rasterization section comprising,
for each of the
plurality of rectangular areas, means for retrieving pointer data from each respective list of corresponding pointers; means for retrieving
the untransformed position data from the stored untransformed static geometry data in the memory, the
retrieved data being data pointed to
by the retrieved pointer data for each respective list; means for
transforming the retrieved
untransformed data to screen
space; means for
applying hidden
surface removal and attribute processing
to the thus transformed position data to
obtain resulting data; and means for
supplying the resulting data
to a buffer for display.

a geometry processing section including: a fetch unit configured to retrieve untransformed position data from stored untransformed static geometry data in a 

data from each respective list of corresponding pointers; an untransformed geometry fetch unit configured to retrieve the untransformed position data from the stored untransformed static geometry data in the memory, the
data to be retrieved being data pointed to 
by the retrieved pointer data for each respective list; a second transform unit configured to transform the retrieved untransformed position data to screen space; a hidden surface
removal unit configured to apply hidden surface removal to the thus transformed position data to obtain resulting data; and wherein the tile based rendering system is configured to supply the resulting data to a buffer for display.


The remaining dependent claims are rejected because they incorporate, and do not resolve, the deficiencies of the claim(s) from which they depend.  A summary of corresponding claims is as follows:
Instant Application
1
2
3
5
7
8
9
10
Patent No. 8,368,691
6
7
7
8
9
9
9
10


Allowable Subject Matter
Claims 1-15 comprise allowable subject matter, for the reasons articulated in parent application 12/383,119 (now Patent No. 8,368,691), and because although the prior art teaches transforming position data to screen space, tiling, hidden surface removal, and other claim features, in the context of claim 1 as a whole, the prior art does not teach a tile based rendering system comprising: a geometry processing section including a fetch unit configured to retrieve untransformed position data from stored untransformed static geometry data in a memory; a first transform unit configured to transform the retrieved untransformed position data to screen space; and a tiling unit configured to compile, for screen space position data, a list of corresponding pointers to the static geometry data in the memory from which the untransformed position data was retrieved for each of a plurality of rectangular areas; and a rasterization section including a tiled parameter fetch unit configured to retrieve, for each of the plurality of rectangular areas, pointer data from each respective list of corresponding pointers; an untransformed geometry fetch unit configured to retrieve the untransformed position data from the stored untransformed static geometry data in the memory, the data to be retrieved being data pointed to by the retrieved pointer data for each respective list; a second transform unit configured to transform the retrieved untransformed position data to screen space; a hidden surface removal unit configured to apply hidden surface removal to the thus transformed position data to obtain resulting data; and wherein the tile based rendering system is configured to supply the resulting data to a buffer for display.  The dependent claims comprise allowable subject matter insomuch as they depend from claims that comprise allowable subject matter.
Should Applicant overcome the rejections under obviousness-type double patenting, these claims will be in condition for allowance.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greene (U.S. Patent No. 6,480,205); Method and apparatus for occlusion culling in graphics systems.
Greene (U.S. Patent No. 6,646,639); Modified method and apparatus for improved occlusion culling in graphics systems.
Voorhies (U.S. Patent No. 7,023,437); System and method for accelerating graphics processing using a post-geometry data stream during multiple-pass rendering.
Greene (U.S. Patent No. 7,375,727); System, method and computer program product for geometrically transforming geometric objects.
Yang (U.S. Patent Application Publication No. 2011/0292032); Multilevel display control list in tile based 3D computer graphics system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613